Citation Nr: 1754559	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-34 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for myopathy and, if so, whether the claim should be granted.  

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for a left knee condition.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1976.  The Veteran also had period of inactive duty training (INACDUTRA) in the Wisconsin Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

All claims, including the reopened claim for service connection for myopathy, are addressed in the REMAND section of this decision and are REMANDED to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A September 2005 rating decision denied the claim of entitlement to service 
connection for myopathy; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  Evidence received subsequent to the expiration of the appeal period includes 
evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for myopathy.



CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for myopathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In its September 2005 rating decision, the RO denied the Veteran's claim of service connection for myopathy, reasoning the condition was a non-traumatic incurrence of a disease process, and therefore, not defined as an injury, which occurred during a period of INACDUTRA.  At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs) from March 1976 to June 1989, private medical records, Social Security Administration (SSA) records, and internet articles on myopathy.  The Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period.  

When the Veteran submitted a claim to reopen in December 2012, he also submitted evidence regarding a motor vehicle accident he suffered in 1975.  The Veteran posited he did not incur but aggravated a spinal injury he suffered in the 1975 motor accident.  The evidence submitted included a statement from the Veteran, along with photographs of the wrecked automobile, and a newspaper article reporting the details of the accident. 

When viewing this evidence in the light most favorable to the Veteran, the Board finds the evidence to be new and material.  This follows because it is not cumulative or redundant of the evidence previously of record, and it tends to show the Veteran's myopathy may have been aggravated in service, or be otherwise etiologically related to service.  Accordingly, the claim for service connection for myopathy is reopened.  This reopened claim will be further addressed in the REMAND section of this decision.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for myopathy; to that extent only, the appeal is granted.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claims.  

Myopathy

As noted above, the Veteran's claim was originally denied because the condition first began during a period of INACDUTRA.  The RO determined myopathy was a disease and, therefore, not subject to service connection when incurred during INACDUTRA.  However, with his claim to reopen, the Veteran submitted a statement, photographs, and a newspaper article regarding an auto accident the Veteran suffered in 1975.  In his statement, the Veteran described the injury and the onset of pain after he was inducted in the Army.  He also challenged the diagnosis of myopathy.  

While the Veteran still asserts he suffered a fall in 1989, the Board finds the evidence he has submitted should be reviewed by a VA medical examiner to provide an opinion as to whether the condition detected and treated in 1989 is a disease or injury, and whether it is an aggravation of the injury the Veteran suffered as a result of the 1975 auto accident. 

Bilateral Knee Condition 

With regard to the claimed knee conditions, the Board first notes the Veteran did not undergo a VA examination for his knees.  A review of the Veteran's STRs reveals a treatment note in 1976 for his right knee.  Those treatment records also contain treatment notes for the left knee during the Veteran's period of INACDUTRA.  VA treatment records, dated 2015, reveal the Veteran has issues in both knees as deep tendon reflexes are absent in both knees.  As such the Veteran should be afforded a VA examination to determine the presence of any knee-related diagnosis and whether such diagnosis is related to the Veteran's military service. 

The Board also notes the VA treatment records indicate the Veteran feels VA has not obtained or exhausted efforts to obtain his entire military and medical records.  Upon remand, the RO or the Appeals Management Office (AMO) should ensure all of the Veteran's military and medical records have been obtained. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient experience or expertise to evaluate and diagnose any lower spine conditions.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide the following: 

A.  Any present diagnoses in the lower back, to include a confirmation of the claimed myopathy diagnosis.  

B.  An opinion as to whether the Veteran's diagnoses (if found) clearly and unmistakably preexisted active duty service (e.g., the July 1975 injury), and whether they clearly and unmistakably were NOT aggravated by service.  

C.  An opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any of the Veteran's diagnoses originated in, or are otherwise etiologically related to, his period of active duty service, if myopathy is found to have not clearly and unmistakably preexisted service.

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or injury.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale for all proffered opinions must be provided.  

3.  Afford the Veteran a VA examination by an examiner with sufficient experience or expertise to evaluate and diagnose any present knee conditions.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's right and left knee conditions originated in service or are otherwise etiologically related to service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale for all proffered opinions must be provided.  

4.  Undertake any other development determined to be warranted.  

5.  Then, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


